IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Elise Rodriguez,                             :
                          Petitioner         :
                                             :
             v.                              :      No. 903 C.D. 2016
                                             :
Unemployment Compensation                    :
Board of Review,                             :
                    Respondent               :



                                       ORDER

             NOW, November 8, 2017, upon consideration of petitioner’s

application for reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge